Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-17 and 19-21 are pending in the present application with claims 1, 6, 8, and 19 being independent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: “data management system,” “knowledge creation engine,” “healthcare provider engine,” and “insight engine” in claims 1, 2, 4, and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 7, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the aggregated medical information" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the analyzed data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 5, 7, 12, and 13 recite that the insight information “can” include various limitations thus raising uncertainty as to whether the insight information does include such limitations.  For purposes of examination, the Examiner will assume the insight information does include one or more of such limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 and 19-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-7 are directed to a system (i.e., a machine) and claims 8-17 and 19-21 are directed to a method (i.e., a process).  Accordingly, claims 1-17 and 19-21 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 6 includes limitations that recite at least one abstract idea.  Specifically, independent claim 6 recites:

A system for aggregating and analyzing data from a community, comprising:

a processor in communication with the data management system, the processor configured to perform the steps of
analyzing the stored data for the plurality of users; 
generating insight information for at least one of the plurality of users using the analyzed data, the insight information being at least partially based on user attributes of a subset of the plurality of users having stored data substantially similar to the at least one of the plurality of users; 
wherein the data includes at least one of an electronic health record (EHR), patient reported outcomes (PROs), one or more biological samples, data from one or more wearable devices, data from one or more sensors configured to collect data relating to a biological condition of the user, data from one or more medical devices, and results from one or more dynamic questionnaires to create a digital representation of the at least one user.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because analyzing stored medical data for a plurality of users and then using the analyzed data to generate “insight information” for at least one of the users based on attributes of similar users is an observation/evaluation/judgment/analysis that can, at the currently claimed high level of generality, be practically performed in the human mind.  For instance, a user could practically in their mind (e.g., with pen and paper) analyze stored medical information (e.g., test results, demographics, diseases, etc.) of a plurality of patients in various ways (e.g., calculate 
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 2, 4, 14, 15, and 21 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claims 2 and 14, these claims call for generating a “healthcare provider preparation document” the presents a current state of a patient before a scheduled appointment which merely amounts to “mental processes” as doing so can be practically performed in the human mind with pen and paper and “certain methods of organizing human activity” because doing so relates to physician/patient relations.
-In relation to claim 4, this claim calls for generating insight information for at least one of the users based on attributes of similar users which is an  observation/evaluation/judgment/analysis that can, at the currently claimed high level of generality, be practically performed in the human mind (“mental processes”) and amounts to managing relations/interactions between people (“certain methods of organizing human activity”), such as doctor/patient interactions.

-In relation to claim 21, this claim calls for communicating consent information to users for participation in the clinical trial which relates to managing relations/interactions between people (“certain methods of organizing human activity”).

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system for aggregating and analyzing data from a community, comprising:
a data management system (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) configured to receive and store data from a plurality of users, the data relating to medical information and health status information for each of the plurality of users (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); 
a processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) in communication with the data management system, the processor configured to perform the steps of
analyzing the stored data for the plurality of users; 
generating insight information for at least one of the plurality of users using the analyzed data, the insight information being at least partially based on user attributes of a subset of the plurality of users having stored data substantially similar to the at least one of the plurality of users; 
wherein the data includes at least one of an electronic health record (EHR), patient reported outcomes (PROs), one or more biological samples, data from one or more wearable devices, data from one or more sensors configured to collect data relating to a biological condition of the user, data from one or more medical devices, and results from one or more dynamic questionnaires to create a digital representation of the at least one user (mere field of use limitation as noted below, see MPEP § 2106.05(h)).


Regarding the additional limitation of receiving and storing medical/health status data from a plurality of users, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations specifying the various types of data (e.g., EHR, PROs, biological samples, etc.), the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Regarding the additional limitations of the data management system and processor, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial 
For these reasons, representative independent claim 6 and analogous independent claims 1, 8 and 19 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 6 and analogous independent claims 1, 8, and 19 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 3, 9, and 10: These claims recite how the dynamic questionnaires includes a plurality of questions determined by a rules engine that can determine an order of the questions and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 5, 7, and 11-13: These claims recite how the insight information can include one or more of aggregated user data, health assessments, research results, etc., unique information for similar patients, or a visual representation of a disease or user’s life strategy and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 
Claims 16-17: These claims call for using a phenotype measurement system to determine which data to collect via determining state changes in the user status which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).  
Claim 20: This claim recites how the experiments are clinical trials which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).  
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 6 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations specifying the various types of data (e.g., EHR, PROs, biological samples, etc.), the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or 
Regarding the additional limitations of the data management system and processor, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to receiving and storing medical/health status data from a plurality of users which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving/transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-17 and 19-21 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-8, 11-13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent App. Pub. No. 2015/0161331 to Oleynik (“Oleynik”):
Regarding claim 1, Oleynik discloses a system for collecting and analyzing medical data (Fig. 1, [0011], and [0069] illustrate/discuss a system for receiving, analyzing, correlating, and generating a large volume of patients' medical records; collection and analysis of mass amount of patients' objective medical data), comprising: 
a data management system for collecting and storing medical information relating to a user (a global medical data analysis system 10 in Figure 1 for receiving, analyzing, correlating, and generating a large volume of patients' medical records; storing objective medical data for patients), the medical information including data from at least one of an electronic health record (EHR)(electronic medical records data; Figs. 15, 18, Abstract & para [0070]), patient reported outcomes (PROs), one or more biological samples (obtain urine and blood samples for analysis; para [0122] and [0140]), one or more wearable devices (wearable devices; Fig. 18 & para [0010], [0121], [0138], [0139]), one or more sensors configured to collect data relating to a biological condition of the user (sensor 186 is inserted underneath one or more medical devices (a medical device is implanted underneath the patient's skin; para [0010]), and one or more dynamic questionnaires to create a digital representation of the user (process 248 initiated by a consumer for selecting doctor objective data based on a query (questionnaire); display module; para [0130], [0131]); 
a knowledge creation engine in communication with the data management system (intelligence (knowledge) medical engine 14; Figs. 1, 2, Abstract & para [0070]), the knowledge creation engine configured to analyze the stored medical information for creating at least one of personalized medical advice for the user (the intelligent medical engine for large-scale computational analysis and correlation with one or more of patients' medical records; the intelligent medical engine includes a store module, an analytical module, whereby the knowledge creation engine generates recommended treatment protocols; Fig. 2, 3A-3B, Abstract & para [0006], [0071], and [0076]) and general scientific information relating to a medical condition (the scientific module 76 of engine 14 is configured to generate a new, improved, or synthetic treatment protocol (or treatment plan) associated with a patient's disease; Fig. 2 & para (0071]), and 
a display in communication with the data management system and the knowledge creation engine (display module 82 is in communication with the data management system 10 and the knowledge creation engine 14, see Figs. 1, 2 & para [0006], [0071]), the display configured to present a digital representation of the user based on the stored medical information (display module 82 is configured to display information into a computer display such as the objective medical data stored in the central database; para (0071]).

an insight engine that is configured to generate insight information for the user using the analyzed data ([0058] discusses how treatments can be generated based on other patients with similar medical history, symptoms, and diseases; accordingly, there would be some “insight engine” (e.g., code, instructions, etc.) for analyzing such data), the insight information being at least partially based on user attributes of a subset of users having stored data similar to the user (the parameter data of subgroups (subsets) of a group of patients which share the same or similar values on one or more clinical parameters and who have the same or similar medical outcome to a given treatment; stored data for other patients with similar medical history, symptoms, and diseases; Abstract & para [0007], [0011], [0058]).

Regarding Claim 5, Oleynik discloses the system of claim 4, further including wherein the insight information can include at least one of aggregated user data (classifying, and matching (aggregating) mass amounts of medical information; stored data for other patients with similar medical history, symptoms, and diseases; Abstract & paras [0006], [0009], [0058], [0072]), health assessments (assessment of the recurrence of potential disease or condition; para [0063], [0064]), personalized medical advice (treatment plan; para [0055], [0056]), customized reports for clinicians (outcome of the analysis sent back to a doctor, nurse, or medical personnel; para [0070]), research results (medical company could make clinical trials or conduct some research concerning a disease to discover a new scientific protocol; para [0075]), user givebacks, and customized reports related to genone/exome sequencing, transcriptomics, metabolomics, proteomics, immunosignature, and microflora/fauna.

a system for aggregating and analyzing data from a community (Fig. 1, [0011], and [0069] illustrate/discuss a system for receiving, analyzing, correlating, and generating a large volume of patients' medical records; collection and analysis of mass amount of patients' objective medical data), comprising: 
a data management system configured to receive and store data from a plurality of users (a global medical data analysis system 10 in Figure 1 for receiving, analyzing, correlating, and generating a large volume of patients' medical records; storing objective medical data for patients), the data relating to medical information and health status information for each of the plurality of users (the global medical data analysis system is for receiving, analyzing, correlating, and generating a large volume of patients' medical records; patient condition profile for each patient; Fig. 1, Abstract & para [0011], [0069], [0134]); 
a processor in communication with the data management system (the system includes a computer system/computing device which includes a processor coupled via a bus or communications medium; para [0169]), the processor configured to perform the steps of 
analyzing the stored data for the plurality of users (the computing device for use in the global medical data analysis system includes a processor for processing information from the memory; para [0169]); 
generating insight information for at least one of the plurality of users using the analyzed data ([0058] discusses how treatments can be generated based on other patients with similar medical history, symptoms, and diseases), the insight information being at least partially based on user attributes of a subset of the plurality of users having stored data substantially similar to the at least one of the plurality of users (the parameter data of subgroups (subsets) of a group of patients which share the same or 
wherein the data includes at least one of an electronic health record (EHR) (electronic medical records data; Figs. 15, 18, Abstract & para [0070]), patient reported outcomes (PROs), one or more biological samples (obtain urine and blood samples for analysis; para [0122] and [0140]), one or more wearable devices (wearable devices; Fig. 18 & para [0010], [0121], [0138], [0139]), one or more sensors configured to collect data relating to a biological condition of the user (sensor 186 is inserted underneath the skin for continuous measurement (e.g. glucose levels); para [0121]), one or more medical devices (a medical device is implanted underneath the patient's skin; para [0010]), and one or more dynamic questionnaires to create a digital representation of the user (process 248 initiated by a consumer for selecting doctor objective data based on a query (questionnaire); para [0130], [0131]). 

Regarding Claim 7, Oleynik discloses the system of claim 6, further including wherein the insight information can include at least one of aggregated user data (classifying, and matching (aggregating) mass amounts of medical information; stored data for other patients with similar medical history, symptoms, and diseases; Abstract & paras [0006], [0009], [0058], [0072]), health assessments (assessment of the recurrence of potential disease or condition; para [0063], [0064]), personalized medical advice (treatment plan; para [0055], [0056]), customized reports for clinicians (outcome of the analysis sent back to a doctor, nurse, or medical personnel; para [0070]), research results (medical company could make clinical trials or user givebacks, and customized reports related to genone/exome sequencing, transcriptomics, metabolomics, proteomics, immunosignature, and microflora/fauna.

Regarding Claim 8, Oleynik discloses a method for collecting and analyzing data (methods, via global medical data analysis system, for receiving, analyzing, correlating, and generating a large volume of patients' medical records; methods for collection and analysis of mass amount of patients' objective medical data; Fig. 1 Abstract & para [0011], [0069]), comprising: 
aggregating medical information relating to a user (classifying medical records into multiple levels of subgroups according to patient clinical parameters; Abstract & para [0006]), the medical information including data from at least one of an electronic health record (EHR) (electronic medical records data; Figs. 15, 18, Abstract & para [00701), patient reported outcomes (PROs), one or more biological samples (obtain urine and blood samples for analysis; para [0122] and [0140]), one or more wearable devices (wearable devices; Fig. 18 & para [0010], [0121], [0138), [0139]), one or more sensors configured to collect data relating to a biological condition of the user (sensor 186 is inserted underneath the skin for continuous measurement (e.g. glucose levels); para [0121]), one or more medical devices (a medical device is implanted underneath the patient's skin; para [0010]), and one or more dynamic questionnaires to create a digital representation of the user (process 248 initiated by a consumer for selecting doctor objective data based on a query (questionnaire); para [0130), [0131]); 
analyzing the aggregated medical information using a computational knowledge engine (analyzing the classified medical of records of patient data via the intelligent medical (knowledge) engine; Fig. 2, Abstract & [0069]); and 
generating insight information using the computational knowledge engine (the intelligent medical engine incorporates a learning module for interactively processing and learning of the patient's and other electronic medical records and the prescribed treatment plans; para [0006], [0007), [0070]), the insight information relating to the aggregated medical information for presentation to the user on a display (stored data for other patients with similar medical history, symptoms, and diseases in global medical data analysis system; display module 82 is configured to display information into a computer display such as the objective medical data stored in the central database; para [0007), [0058]), [0071]), the insight information being at least partially based on user attributes of a plurality of users having medical profiles similar to the user (the parameter data of subgroups (subsets) of a group of patients which share the same or similar values on one or more clinical parameters and who have the same or similar medical outcome to a given treatment; stored data for other patients with similar medical history, symptoms, and diseases; Abstract & para [0007], [0011], [0058]).

Regarding Claim 11, Oleynik discloses the method of claim 8, further including wherein the insight information comprises unique information for a user at least partially based on information from the plurality of users with similar medical profiles (identity of the patient, for example, the patient's legal name, social security number, fingerprints (unique information); separating a group of patients into subgroups based on finding patients with shared values of one or more parameters (e.g. age, gender, weight, cholesterol level, blood glucose level, white-cell 

Regarding Claim 12, Oleynik discloses the method of claim 11, further including wherein the insight information can include at least one of aggregated user data (classifying, and matching (aggregating) mass amounts of medical information; stored data for other patients with similar medical history, symptoms, and diseases; Abstract & paras [0006], [0009], [0058], [0072]), health assessments (assessment of the recurrence of potential disease or condition; para [0063], [0064]), personalized medical advice (treatment plan; para [0055], [0056]), customized reports for clinicians (outcome of the analysis sent back to a doctor, nurse, or medical personnel; para [0070]), research results (medical company could make clinical trials or conduct some research concerning a disease to discover a new scientific protocol; para [0075]), user givebacks, and customized reports related to genome/exome sequencing, transcriptomics, metabolomics, proteomics, immunosignature, and microflora/fauna.

Regarding Claim 13, Oleynik discloses the method of claim 11, further including  wherein the insight information can include a visual representation of a disease (each visual representation is associated with a listed medical condition (disease); para [0143]), a user's life strategy (improve a patient's quality of life by data compiled and stored in the computer system and made accessible to all health care providers; para [0059], [0062]), or other information collected and/or processed by the computational knowledge engine (the intelligent medical engine is configured to perform analytical processes on the received electronic medical records by comparing, based on a set of parameters, the electronic medical records with the data that has and is presented to a user to visually convey an understanding of their condition/illness or health status (the patient can opt to install a smartphone monitoring application by which the data can be displayed; the analyzed data is sent to the patient's smartphone to update/refresh the overview or a dashboard display by smartphone monitoring application; sent data of the patient of the reading for action decision; para [0120], [0131]).

Regarding Claim 16, Oleynik discloses the method of claim 8, further including using a phenotype measurement system to determine which data to collect (a sensor 186 is inserted underneath the skin for continuous measurement (e.g. glucose levels) and the data is sent to the continuous monitoring device; para [0121]). 

Regarding Claim 17, Oleynik discloses the method of claim 8, further including wherein the phenotype measurement system is configured to determine state changes in a status of the user for triggering the collection of biological samples (a sensor 186 is inserted underneath the skin for continuous measurement (e.g. glucose levels) and the data is sent to the continuous monitoring device; para [0121]).

Regarding Claim 19, Oleynik discloses a method for collecting and analyzing data (methods, via global medical data analysis system, for receiving, analyzing, correlating, and generating a large volume of patients' medical records; methods for collection and analysis of mass amount of patients' objective medical data; Fig. 1 Abstract & para (0011], [0069]), comprising: 
aggregating medical information relating to a plurality of users (classifying medical records into multiple levels of subgroups according to patient clinical parameters; Abstract & para [0006 ]), the medical information including data from at least one of an electronic health record (EHR) (electronic medical records data; Figs. 15, 18, Abstract & para [0070]), patient reported outcomes (PROs), one or more biological samples (obtain urine and blood samples for analysis; para [0122] and [0140]), one or more wearable devices (wearable devices; Fig. 18 & para [0010], [0121], (0138], [0139]), one or more sensors configured to collect data relating to a biological condition of the user (sensor 186 is inserted underneath the skin for continuous measurement (e.g. glucose levels); para [0121]), one or more medical devices (a medical device is implanted underneath the patient's skin; para [0010]), and one or more dynamic questionnaires (process 248 initiated by a consumer for selecting doctor objective data based on a query (questionnaire); para [0130], [0131]); 
analyzing the aggregated medical information using a computational knowledge engine (analyzing the classified medical of records of patient data via the intelligent medical (knowledge) engine; Fig. 2, Abstract & [0069]); and 
generating research information using the analyzed aggregated medical information (conducting some research and produce one or more recommended treatment plans for the patient by drawing upon a large pool of other patients' objective medical data; para [0075], [0076]), the research information including results of one or more experiments run using the aggregated medical information of a subset of the plurality of users having user attributes related to one another (conducting some research and produce one or more recommended treatment plans for the patients by drawing upon a large pool of other patients' 

Regarding Claim 20, Oleynik discloses the method of claim 19, further including wherein the one or more experiments are clinical trials (a medical company could make clinical trials or conduct some research concerning a disease to discover a new scientific protocol; para [0075]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 9, 10, 14, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0161331 to Oleynik (“Oleynik”) in view of U.S. Patent App. Pub. No. 2017/0262604 to Francois (“Francois”):
Regarding Claim 2, Oleynik discloses the system of claim 1 but appears to be silent regarding a healthcare provider engine in communication with the data management system and that is configured to generate a healthcare provider preparation document that captures information relating to the aggregated medical information to present a current state of the user to a healthcare provider before a scheduled appointment with the healthcare provider. 
Nevertheless, Francois teaches that it was known in the healthcare informatics art for a physician (health provider) engine/module to be in communication with a health tracking and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a healthcare provider engine in communication with the data management system of Oleynik and that is configured to generate a healthcare provider preparation document that captures information relating to the aggregated medical information to present a current state of the user to a healthcare provider before a scheduled appointment with the healthcare provider as taught by Francois to advantageously organize health data and make it available in a manner that facilitates its use in treating patients or in understanding conditions and outcomes in accordance with the way physicians and researchers think about medicine and human biology as a result of their training and experience.

	Regarding Claim 3, Oleynik discloses the system of claim 1 but appears to be silent regarding wherein the one or more dynamic questionnaires includes a plurality of questions determined by a rules engine based on the stored medical information. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the one or more dynamic questionnaires of Oleynik to include a plurality of questions determined by a rules engine based on the stored medical information as taught by Francois to advantageously assist physicians in treating their patients and assist patients in understanding and engaging in their own health care.

	Regarding Claim 9, Oleynik discloses the method of claim 8 but appears to be silent regarding wherein the one or more dynamic questionnaires includes a plurality of questions determined by a rules engine based on the aggregated medical information. 
Nevertheless, Francois teaches that it was known in the healthcare informatics art to obtain patient data through an interactive health evaluation (questionnaire) that is based on an algorithm that applies a set of rules that map from a condition and a subset of material patient characteristics to a set of directions for managing the condition, whereby questions can be adjusted patient on patient characteristics/aggregated medical information (para [0017], [0038], 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the one or more dynamic questionnaires of Oleynik to include a plurality of questions determined by a rules engine based on the aggregated medical information as taught by Francois to advantageously assist physicians in treating their patients and assist patients in understanding and engaging in their own health care.

Regarding Claim 10, the Oleynik/Francois combination discloses the method of claim 9, further including wherein the rules engine determines an order of the plurality of questions ([0162], [0177], [0188] of Francois discusses how a priority/order of questions presented to a patient can be adjusted based on their characteristics/medical data which would advantageously presented more focused questions to a patient relevant to their particular data/condition thereby leading to improved treatments for the patient; similar to as discussed previously, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the rules engine to determine an order of the plurality of questions in the system of Oleynik as taught by Francois to advantageously present more focused questions to a patient relevant to their particular data/condition thereby leading to improved treatments for the patient).

	Regarding Claim 14, Oleynik discloses the method of claim 8 but appears to be silent regarding generating a healthcare provider preparation document that captures information relating to the aggregated medical information to present a current state of the user to the healthcare provider before a scheduled appointment with the healthcare provider. 
Nevertheless, Francois teaches that it was known in the healthcare informatics art for a physician (health provider) engine/module to be in communication with a health tracking and management system (Figures 1 and 2 and para [0136]), whereby the physician/healthcare provider engine/module presents a screenshot (healthcare provider preparation document, see Figures 6A-6D and [0348]-[0349]) that captures and presents aggregated medical information (e.g., demographics, diseases, etc.) to present a current state of a user to the healthcare provider before a scheduled appointment (e.g., Figure 6A says “Today’s patients”).  This arrangement advantageously organizes health data and makes it available in a manner that facilitates its use in treating patients or in understanding conditions and outcomes in accordance with the way physicians and researchers think about medicine and human biology as a result of their training and experience ([0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generates a healthcare provider preparation document that captures information relating to the aggregated medical information to present a current state of the user to a healthcare provider before a scheduled appointment with the healthcare provider in the system of Oleynik as taught by Francois to advantageously organize health data and make it available in a manner that facilitates its use in treating patients or in understanding conditions and outcomes in accordance with the way physicians and researchers think about medicine and human biology as a result of their training and experience.

Regarding Claim 15, Oleynik discloses the method of claim 8 but appears to be silent regarding determining which data to collect and at what frequency and priority using the aggregated medical information. 
Nevertheless, Francois teaches that it was known in the healthcare informatics art for a data collection module to specify at least one type of data element to be collected and timeframe that specifies a frequency of the patient's health data (para [0018], [0022], [0068]) for purposes of monitoring and providing notifications of changes in a patient's health status to the healthcare provider, thereby improving patient health outcomes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined which data to collect and at what frequency and priority using the aggregated medical information in the system of Oleynik as taught by Francois for purposes of monitoring and providing notifications of changes in a patient's health status to the healthcare provider, thereby improving patient health outcomes.

Regarding Claim 21, Oleynik discloses the method of claim 20, further including ... the subset of the plurality of users are determined to be eligible based on the aggregated medical information (patients participating in the clinical trials in [0075] would be “determined to be eligible based on the aggregated data” or else the patients would not be participating in the clinical trials in the first place). 
However, Oleynik appears to be silent regarding communicating with the subset of the plurality of users consent information for participation in the clinical trials.
Nevertheless, Francois teaches ([0010], [0119], [0441]) that it was known in the healthcare informatics art to obtain permission/consent from patients before accessing their 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have communicating with the subset of the plurality of users consent information for participation in the clinical trials in the system of Oleynik as taught by Francois to advantageously secure patient approval for use of their information thereby limiting possibly illicit use of patient information

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 disclose various systems for collecting and aggregating patient medical and analyzing the data in various manners to generate various actionable insights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686